DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
Response to Amendment
This action is in response to Applicant’s amendment and Request for Continued Examination filed 24 March 2021.
The amendment filed 24 March 2021does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 24 March 2021.
Claims 1, 3, 5–8, and 10–12 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5–8, and 10–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the largest angle" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a largest angle among the plurality of first angles” in line 36. It is unclear to the Examiner if this is the same “largest angle” recited in line 17 or a separate and distinct “largest angle”. Clarification is required.
Claims 3, 5–8, and 10–12 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 3, 7, 8, and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP Publication Number S58-033879, translation supplied in IDS filed 20 September 2018; hereinafter “Miura”) in view of Pier (FR 2956774 A1; translation supplied in IDS filed 11 May 2020; hereinafter “Pier”).
Regarding claim 1, Miura teaches a foldable mobile power generation module group (solar cell blanket and therefore mobile as it is capable of being moved; abstract, Figs. 1-2, and page 3, lines 1-5 and lines 32-35) comprising: 
a flexible sheet flexible substrate 1; page 3, lines 32-35) and a plurality of power generation panels coupled by the sheet (see panels 2 coupled to sheet 1 in Fig. 2; abstract), wherein, 
in a first power generation panel and a second power generation panel adjacent to each other in a lateral direction (see first and second panels 2 marked in boxes “1” and “2”, respectively, in annotated Fig. 1, adjacent in the indicated lateral direction), a third power generation panel adjacent to the first power generation panel in a longitudinal direction, and a fourth power generation panel adjacent to the second power generation panel in the longitudinal direction, included in the plurality of power generation panels (see third and fourth solar panels 2 marked in boxes “3” and “4”, respectively, each adjacent the first and second panels in the indicated longitudinal direction), 
wherein a plurality of first straight lines can be drawn from an edge of the first power generation panel to an edge of the second power generation panel (see annotated Fig. 1 below 
a second straight line can be drawn in the lateral direction, in a gap between the first power generation panel and the third power generation panel and a gap between the second power generation panel and the fourth power generation panel (see annotated Fig. 1 showing the second straight line as thicker line between first and third panels as well as second and fourth panels as claimed); 
the plurality of first straight lines and the second straight line intersect to form a plurality of first angles, wherein an angle of the largest angle among the plurality of first angles is an acute angle (see acute angles formed by intersection of first lines and the horizontal second line in annotated Fig. 1 below. See also how longer line forms the largest angle of the plurality of first lines intersecting the second line, and the largest angle also being an acute angle as claimed); and 
the third power generation panel is disposed in line symmetry with the first power generation panel with respect to the lateral direction (see line symmetry of first and third panels across lateral direction in Fig. 1) and the fourth power generation panel is disposed in line symmetry with the second power generation panel with respect to the lateral direction (see line symmetry of second and fourth panels across lateral direction in Fig. 1); 

wherein a plurality of third straight lines can be drawn from an edge of the third power generation panel to an edge of the fourth power generation panel (see annotated Fig. 1 below showing plurality of third lines between panels 3 and 4. The indicated lines correspond to the claimed plurality of lines), such that the plurality of third straight lines do not cross the interior of the third power generation panel nor the interior of the fourth power generation panel (see plurality of third lines do not cross into the panels annotated as 3 and 4 in annotated Fig. 1); 
the plurality of third straight lines and the second straight line intersect to form a plurality of second angles (see intersection of said lines in annotated Fig. 1 forming requisite angles), wherein an angle of a largest angle among the plurality of second angles is an acute angle (see acute angles formed by intersections of third lines and the horizontal second line, the largest angle being formed from the longer angled third line intersecting with the horizontal second line and forming an acute angle in annotated Fig. 1); 
a largest angle among the plurality of first angles is larger than a smallest angle among internal angles of the plurality of power generation panels (see largest angle of the plurality of first angles as being larger than the smallest internal angle of the panels in annotated Fig. 1);
the largest angle among the plurality of second angles is larger than the smallest angle among the internal angles of the plurality of power generation panels (see largest angle of the plurality of second angles as being larger than the smallest internal angle of the panels in annotated Fig. 1); and 


    PNG
    media_image1.png
    658
    866
    media_image1.png
    Greyscale

However, Miura is silent to the feature of on the flexible sheet, a length of each portion of the flexible sheet coming in contact with each side of the plurality of power generation panels is shorter than a length of each side of the plurality of power generation panels, each 
Pier teaches foldable photovoltaic panels (abstract; Figs. 1 and 2). Pier teaches that prior art folding solar panels can weaken along the lines of the repeated bending of the support, thereby reducing the life of the panel (paragraph bridging pages 1 and 2). Pier teaches to overcome this drawback, a tubular strap is used with excellent flexibility to achieve articulation, and the straps can additionally include electrical cables for connection (page 3 paragraph 6–page 7, paragraph 2; see also strap 3 in Figs. 1 and 2), and this achieves good flexibility during folding, with reliable operation and good mechanical strength and improved service life (page 2, paragraph 5–page 3, paragraph 1). Pier teaches the strap is what connects the panels to one another and is shown having a shorter length than the sides of the respective panels (Figs. 1–2). 
The devices of Miura and Pier are analogous references in the field of foldable solar panel devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miura and substitute the folding crease line connections of Miura for the strap articulations of Pier in order to prevent reduced life of the panel due to repeated bending of the crease line of Miura and to allow for good flexibility during folding along with reliable operation and improved service life, as taught above by Pier. Furthermore, the substitution of one known element for another, in the instant case connection elements between adjacent solar panels used for articulation and folding, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Pier above (see MPEP 2143 I. B.). The modification would necessarily result in a length of each portion of the 
Regarding claim 3, modified Miura teaches the foldable mobile power generation module group according to claim 1, and further teaches wherein the angle of the largest angle among the plurality of first angles and the angle of the largest angle among the plurality of second angles are 80° or more and less than 90° (Miura teaches the angle 3 between adjacent panels is 78° and the interior angle of the parallelogram forming the panels 2 is 87°; abstract and page 3, number (1) at lines 21-24. As the indicated angles is less than 90°, there necessarily exists overlap between the claimed range and that of the prior art such that the first and second angles are between 80-90° as claimed; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Regarding claim 7, modified Miura teaches the device of claim 1. Modified Miura further teaches the flexible sheet is a flat sheet (see Fig. 1, showing A-A’ cross section and 1 being a flat sheet), and each portion of the flexible sheet is part of the flat sheet (see aforementioned portions being part of the flat sheet of the modified device as claimed; see combination above).
Regarding claim 8, modified Miura further teaches the flexible sheet is a single layer (see single layer structure of flexible sheet for flexible substrate 1 in Miura Fig. 1).
Regarding claim 9, modified Miura teaches the device of claim 1, the limitations of which are set forth above. Miura shows a cross-sectional view of the sheet (1) and the panels (2) of comparable thicknesses (see cross-section A-A’ in Fig. 1) and is made of Kapton® to be 
Regarding claim 10, modified Miura further teaches each of the plurality of power generation panels is coupled to a top of the flexible sheet (see Fig. 1 showing cross-section A-A’ where panels 2 are shown coupled to the top surface of sheet 1); and
each portion of the flexible sheet has a shorter thickness than a combination of the thickness of the each of the plurality of power generation panels and the thickness of the flexible sheet to which they are coupled (see cross-section A-A’ of Fig. 1 showing the hinges 3, i.e. between panels 2 in Fig. 1, having a shorter thickness than the combined sheet 1/panel 2 thickness as claimed).
Regarding claim 11, modified Miura further teaches the flexible sheet is free from folding lines (see modification above with Pier to substitute the creases with straps and thus be free of folding lines as claimed).
Regarding claim 12, modified Miura further teaches the flexible sheet has a through area in a center of a sheet portion where the first power generation panel, the second power generation panel, the third power generation panel and the fourth power generation panel are disposed (see modification above with Pier to substitute the creases with straps, and thus include a through area in the center of the sheet portion where the panels are located, analogous to Pier Figs. 1 and 2).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Pier as applied to claims 1 and 3 above, and further in view of Schripsema et al. (US PG Publication 2006/0137733 A1; hereinafter “Schripsema”).
Regarding claims 5 and 6, modified Miura teaches the foldable mobile power generation module group according to claims 1 and 3, the limitations of which are set forth above. However, modified Miura is silent to the flexible sheet includes wiring. 
Schripsema teaches photovoltaic modules (abstract), and teaches individual cells forming the array may be wired together to increase the power produced (paragraph 0002).
The devices of modified Miura and Schripsema are analogous references in the field of solar arrays. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wiring with the sheet of solar cells of modified Miura in order to increase the power produced, as taught above by Schripsema.
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Miura teaches the features of claim 1, as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.